Name: Commission Implementing Decision (EU) 2018/696 of 4 May 2018 concerning the extension of the action taken by the French Ministry of Environment, Energy and Sea, in charge of international negotiations on climate permitting the making available on the market and use of the biocidal product PhÃ ©ro-Ball Pin in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2018) 2643)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  marketing;  Europe;  health;  European Union law;  agricultural activity;  means of agricultural production;  chemistry
 Date Published: 2018-05-08

 8.5.2018 EN Official Journal of the European Union L 117/21 COMMISSION IMPLEMENTING DECISION (EU) 2018/696 of 4 May 2018 concerning the extension of the action taken by the French Ministry of Environment, Energy and Sea, in charge of international negotiations on climate permitting the making available on the market and use of the biocidal product PhÃ ©ro-Ball Pin in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2018) 2643) (Only the French text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) and in particular the third subparagraph of Article 55(1) thereof, Whereas: (1) On 28 April 2017 the French Ministry of Environment, Energy and Sea, in charge of international negotiations on climate (hereinafter referred to as competent authority) adopted a decision in accordance with the first subparagraph of Article 55(1) of Regulation (EU) No 528/2012, to permit until 24 October 2017 the making available on the market and use in the territory of France of the biocidal product PhÃ ©ro-Ball Pin for the control of the pine processionary caterpillars (Thaumetopoea pityocampa) (the action). The competent authority informed the Commission and the competent authorities of the other Member States without delay about the action and the justification for it, in accordance with the second subparagraph of Article 55(1) of that Regulation. (2) According to the information provided by the competent authority, the action was necessary in order to protect public and animal health, since the pine processionary caterpillars may cause serious health problems to humans and animals. The urticant hairs that fall off the pine processionary caterpillars cause a type of dermatitis known as erucism, the symptoms of which may include cutaneous, ocular, respiratory and allergic reactions. The allergic reactions may sometimes be severe and even result in anaphylactic shock. According to the competent authority, it is estimated that 67 % of municipalities in France are affected by the periodic proliferation of the pine processionary caterpillars. That authority also estimates that several hundred people are affected each year by erucism caused by the pine processionary caterpillars. (3) PhÃ ©ro-Ball Pin contains the pheromone (Z)-13-hexadecen-11-yn-1-yl acetate (CAS No 78617-58-0), which is an active substance for use in biocidal products of product-type 19 as an attractant as defined in Annex V to Regulation (EU) No 528/2012. As (Z)-13-hexadecen-11-yn-1-yl acetate is a new active substance, it has to be approved before biocidal products containing it can be authorised at national or Union level. An application for approval of that active substance has been submitted in accordance with Article 7 of Regulation (EU) No 528/2012 and is currently being evaluated. (4) On 26 December 2017, the Commission received a reasoned request from the French authorities to extend the action in accordance with the third subparagraph of Article 55(1) of Regulation (EU) No 528/2012. The reasoned request was made on the basis of concerns that human and animal health might be endangered by the pine processionary caterpillars, given the impact on human and animal health, with sometimes serious implications, together with the estimated size of the population concerned. The alternatives available in France for the control of the pine processionary caterpillars (mechanical means of control, namely destroying nests manually or mechanical trapping, chemical means of control and biological means of control, namely installing large numbers of tit nesting boxes) are, according to the French authorities, not sufficiently efficient to deal with very large populations of the pine processionary caterpillars in France. Moreover, none of those alternatives is suitable for the treatment of areas such as urban parks or forests and wooded areas managed by regional and local authorities. Therefore, the French authorities are of the opinion that the biocidal product PhÃ ©ro-Ball Pin is still needed to control the pine processionary caterpillars and contain the danger that those caterpillars pose to human and animal health. (5) As the lack of appropriate control of the pine processionary caterpillars might endanger human and animal health and that danger cannot be contained by using other means than biocidal control, it is appropriate to allow the French authorities to extend the action for a period not exceeding 550 days starting the day following the expiry of the initial period of 180 days permitted in the decision of France adopted on 28 April 2017 and under certain conditions. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 France may extend, until 28 April 2019 at the latest the action to permit the making available on the market and use of the biocidal product PhÃ ©ro-Ball Pin for the control of the pine processionary caterpillar, provided that it ensures that the product is only used by certified operators and under the supervision of the competent authority. Article 2 This Decision is addressed to the Republic of France. Done at Brussels, 4 May 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 167, 27.6.2012, p. 1.